Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching a method, implemented by computer, for constructing a 3D digital model of a building from a 2D plan of the building, the building having a geometry defined by at least one geometrical parameter, the method comprising a plurality of steps, at least one of said steps requiring an input of at least one internal parameter, at least two parameters amongst the at least one geometrical and/or the at least one internal parameter being interdependent, wherein the method comprises - a step of providing the 2D plan;  a step of selecting a set of values of the parameters out of a plurality of sets of values of the parameters, comprising the following steps: computing a performance indicator corresponding to a rate of reconstruction of the at least one geometrical parameter for each set of parameter values, intended to evaluate the performance of a set of selected parameter values, comparing the computed performance indicators, and selecting the set of parameter values giving the highest performance indicator out of all the computed performance indicators; and a step of generating the 3D digital model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198